DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 11, and 13- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “extracting, from each of the images, a target line of image values, the target line corresponding to the at least one monitored zone; storing the target line in a first spatio-temporal image; analyzing the first spatio-temporal image to identify moving objects associated with the at least one monitored zone, the objects crossing the target line and then moving away from the target line”. It is unclear whether the target lines (see the underlined target lines supra) refer to an identical subject 
Claims 10 and 21 have similar issues and are rejected using the same rational.
Dependent claims have similar issue and are rejected by the virtue of dependence from corresponding indefinite antecedent base claims, respectively.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatenable over Bulan et al 2015/ 0310615, “Bulan” in view of Malinovskiy et al (US PAP 2011/ 0170744), “Malinovskiy” (IDS).
As per claim 1, as best understood and in light of the rejections, Bulan teaches receiving a series of images of a target scene having at least one monitored zone (i.e., video data from at least one image source monitoring a region of interest (ROI/ queue area) see for example [090]; 
acquires video data from at least one image source monitoring a region of interest ("queue area")…Mainly, the approach used for making this determination includes computing a descriptor or value, such as an attribute, a distance from other subjects, a set of features, and/or a number of tracked features in the region, etc., describing the appearance of a candidate subject and comparing the descriptor/value to thresholds or corresponding descriptors of other vehicles currently being tracked” see for example [090]; [104] further discloses “Example descriptors that can be extracted for the region-based tracking algorithms include attributes such as color histograms and/or histograms of oriented gradients, etc., and the distance of the detected motion region to each currently tracked subject.  Mainly, these tracking algorithms consider the entire subject as a region.  An example of a point tracker can includes KLT tracking.  Example descriptors that can be extracted for point trackers includes a set of features from the motion detected region or a number of currently tracked features in the motion detected region.  Mainly, point trackers consider sets of localized entries, such as hard edges, corners, and interest points of the candidate subject (foreground object);
storing the target line in a first spatio-temporal image; and analyzing the first spatio-temporal image to identify objects associated with the at least one monitored zone, the objects crossing the target line and then moving away from the target line (i.e., detect vehicles at the order point and track their location across times (corresponding to spatio- temporal/ or time and space/ location), and based on the temporal sequence of vehicle locations, make a determination as to which vehicle crosses the merge point first followed by classification) see for example [056- 57]; claim 17 discloses “track a movement of each detected vehicle through the lane merge point area over a subsequent series of frames until the detected vehicle is outside the lane merge point area”; and 
classifying each said moving object (i.e., classification of motion/ moving objects) see for example [057, 74 and 109].
It is noted that the ROI (region of interest), queue area, merging area, merge point, merge point area is interpreted as a target scene/ monitored zone having at least one monitored zone, and the target line(s) is interpreted as lines 445 and or 446 (which are oriented transversely to the direction of the travel of objects) as depicted in fig. 14. 
Bulan implicitly (and not explicitly) teaches the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the at least one monitored zone and crossing the target line (i.e., detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example [0057].
Bulan does not explicitly teach wherein the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the at least one monitored zone and crossing the target line.
width of a video frame or detection zone) see for example [0024] and fig.3 below.

    PNG
    media_image1.png
    325
    808
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Malinovskiy into Bulan to provide line detection referred to as a "strand line", wherein a "strand" is a group of strand lines that are presumed to correspond to one object (see for example, FIG. 3 which illustrates strands 321, 322, and 323), wherein a strand represents a portion of an object as that portion passes through the scan line associated with the spatio-temporal map.  For example, a white vehicle with a black bumper passing through a one-pixel wide scan line may be represented in a spatio-temporal map at least in part by a white region of a strand corresponding to the top of the vehicle, another white region of the strand record the detection for counting purposes, highlight the detected object on, or in association with, the video data by mapping pixels in the spatio-temporal map to the video data, thus determine the speed of the object, etc. see for example [0017].

Claims 1- 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al 2015/ 0310615, “Bulan”, in view of Behrens et al (US PAP 2009/ 0102699), “Behrens”.
As per claim 1, as best understood and as to the broadest reasonable interpretation, Bulan teaches receiving a series of images of a target scene having at least one monitored zone (i.e., video data from at least one image source monitoring a region of interest (ROI/ queue area) see for example [090]; 
extracting, from each of the images, a target line of image values, the target line corresponding to the at least one monitored zone (i.e., features of manually labeled samples of vehicles crossing a merge point are extracted) see for example [0056]; [0080] discloses “HOG (histogram of gradients) features are extracted from the resulting monochromatic images and fed to a linear kernel SVM classifier training stage”; [0090] discloses “the system acquires video data from at least one image source monitoring a region of interest ("queue area")…Mainly, the approach used for making this descriptor or value, such as an attribute, a distance from other subjects, a set of features, and/or a number of tracked features in the region, etc., describing the appearance of a candidate subject and comparing the descriptor/value to thresholds or corresponding descriptors of other vehicles currently being tracked”; [0095] disclose “a feature extraction module 220, which extracts features for each new candidate vehicle, a vehicle tracking module 222, which tracks the location of each detected vehicle in and around the monitored queue merge point area (broadly corresponding to a target line) until the tracked vehicle is through the merge point”; [104] discloses “Example descriptors that can be extracted for the region-based tracking algorithms include attributes such as color histograms and/or histograms of oriented gradients, etc., and the distance of the detected motion region to each currently tracked subject.  Mainly, these tracking algorithms consider the entire subject as a region.  An example of a point tracker can includes KLT tracking.  Example descriptors that can be extracted for point trackers includes a set of features from the motion detected region or a number of currently tracked features in the motion detected region.  Mainly, point trackers consider sets of localized entries, such as hard edges, corners, and interest points of the candidate subject (foreground object);
storing the target line in a first spatio- temporal image; and analyzing the first spatio-temporal image to identify objects associated with the at least one monitored zone, the objects crossing the target line and then moving away from the target line (i.e., detect vehicles at the order point and track their location across times (corresponding to spatio- temporal/ or time and space/ location), and based on the temporal sequence of vehicle locations, make a determination as to which vehicle crosses the merge point first followed by classification) see for example [056]; [0080] discloses “RGB to grayscale; subsequently, HOG features are extracted from the resulting monochromatic images and fed to a linear kernel SVM classifier training stage”; Bulan implicitly (and not explicitly) teaches the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the at least one monitored zone and crossing the target line (i.e., detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example [0057]; and 
classifying each said moving object (i.e., classification of detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration) see for example [057, 74 and 109]; [0080- 83] disclose training of one classifier for each merging lane and a single multi-class classifier trained to discriminate between images of vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones).
It is noted that the ROI (region of interest), queue area, merging area, merge point, merge point area is interpreted as a target scene/ monitored zone having at least one monitored zone, and the target line(s) is interpreted as lines 445 and or 446 (which 

    PNG
    media_image2.png
    358
    461
    media_image2.png
    Greyscale

However, Bulan does not explicitly teach the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the at least one monitored zone and crossing the target line.
Behrens teaches the target line extends across the at least one monitored zone transversely to a monitored direction of travel of objects moving through the at least one monitored zone and crossing the target line (i.e., FIG. 1 (reproduced below), the distances e1, e2 and e3 are shown as an example for the vehicles A1, A2 and A3, respectively, can be linked with a perpendicular distance, in this case with a1, a2 and a3, respectively, from a stop line 2, and a measured vehicle, e.g., vehicle A1 which, as it is passing, is responsible for the point of impingement P1, in fact crosses the stop line 2, not only its distance e1 but also its speed v1 is derived from the radar signals and linked with the point of impingement P1 and predict from the distance a1 and the speed v1 for the point of impingement P1 whether the vehicle will come to a stop before the stop line 2 or whether it will cross the stop line see for example [0040, and 43- 44] and claim 1; [0055] discloses “…A second evidentiary image is normally triggered after a 

    PNG
    media_image3.png
    608
    555
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Behrens into Bulan to provide an activating signal, which triggers a camera connected to a traffic light, is generated when a vehicle is detected within the observation area, it is ensured that an image is captured when a vehicle passes through the observation area, and thus crosses the stop line, within a specific switch phase of the traffic light, e.g., only within the red-light phase and therefore be able to use the photographic recording, the license plate and the red-light phase of the traffic light system clearly recognizable on the photographic record for use as evidence in a court of law and provide evidentiary documents for law enforcement as needed see for example [008 and 80].
As per claim 2, Bulan teaches capturing the series of images of the target scene by an imaging device, wherein the imaging device comprises a thermal camera see for example [0099].

As per claim 4, and in light of the rejections (supra), Bulan teaches the at least one monitored zone is a plurality of monitored zone (vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones) see for example [0080- 84] and fig. 14, and the target line extends across the monitored zones transversely to the monitored direction of travel of objects through the monitored zones/ substantially perpendicular to the direction of travel and crossing the target line  (i.e., an image capturing device capturing video of a merge-point area associated with multiple lanes of traffic merging, and detection of vehicles coming from each of the merging lanes in the area between lines 445 and 446) see for example the abstract and [056- 57 and 102]; 
said analyzing the first spatio-temporal image comprises identifying the moving objects associated with each of the monitored zones; and said classifying each said moving object comprises classifying each said moving object as associated with the respective zone (i.e., detect vehicles at the order point and track their location across times (corresponding to spatio- temporal/ or time and space/ location), and based on the temporal sequence of vehicle locations, make a determination as to which vehicle crosses the merge point first followed by classification) see for example [056]; [057, 74 and 109] disclose ”…classification of detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration”; [0080- 84] disclose training of one classifier for each merging lane and a single multi-class classifier trained to discriminate between images of vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones).
As per claim 9, Bulan teaches identifying a vehicle type and associated with objects traveling through a monitored zone (i.e., image-based features to allow differentiation between the vehicle appearances associated with the inner and outer lanes and traverse thereof) see for example [0069] and figures 10 and 14. 
Claims 5- 6, 10- 11, 13- 14, 17- 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bulan in view of Behrens, further in view of Mimeault et al (US PAP 2014/ 0159925), “Mimeault”. 
As per Claims 10 and 21 and in light of the rejections (see the rejection of claim 1 supra), Bulan in view of Behrens doers not explicitly teach add the target line to a first spatio-temporal image, the target line extending across a path of objects moving through the at least one zone, the path crossing the target line and then moving away from the target line.
However, Mimeault teaches add the target line to a first spatio-temporal image, the target line extending across a path of objects moving through the at least one zone, the path crossing the target line and then moving away from the target line (i.e., image taken with infrared illumination with the overlay (dashed lines) (corresponding to the adding of a target line(s), a zone, traffic lanes, etc.) representing the perimeter of the 16 contiguous detection zones of the 3DOR (3D Optical Receiver) see fig. 35; [109- 111] and fig. 6 (reproduced below) (and figure 7) disclose “the detection system 10 is installed at a reference line 60, has a wide FOV 61, has a large and wide detection and tracking zone 62 covering several lanes and several meters of depth and detects several vehicles on several lanes in a roadway. The detection system can be configured with two trigger positions (e.g., target line).  The first trigger 63 is set in the first section of the detection zone and the second trigger 64 is set a few meters away, in this case close to the end of the detection zone.  In this example, a first vehicle 65 was detected when entering the detection zone on lane 1, was tracked, was detected at the position of the first trigger 63, was continuously tracked and is now being detected at the position of the second trigger 64. Information about its lane position, speed, etc., can be constantly sent or can be sent only when the vehicle reaches pre-established trigger positions”. Second and third vehicle 66 and 67 are further detected and analyzed in lanes 2 and 3.

    PNG
    media_image4.png
    478
    808
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made 
As per claims 5 and 14, Mimeault teaches the target line is added to a spatio-temporal image comprising a temporal sequence of target lines extracted from the series of images (i.e., image taken with infrared illumination with the overlay (dashed lines) (corresponding to the adding of a target line(s), a zone, traffic lanes, etc.) representing the perimeter of the 16 contiguous detection zones of the 3DOR (3D Optical Receiver) see fig. 35; [109- 111] and fig. 6 (and figure 7) disclose “the detection system 10 is installed at a reference line 60, has a wide FOV 61, has a large and wide detection and tracking zone 62 covering several lanes and several meters of depth and detects several vehicles on several lanes in a roadway. The detection system can be configured with two trigger positions (e.g., target line).  The first trigger 63 is set in the first section of the detection zone and the second trigger 64 is set a few meters away, in this case close to the end of the detection zone.  In this example, a first vehicle 65 was detected when entering the detection zone on lane 1, was tracked, was detected at the position of the first trigger 63, was continuously tracked and is now being detected at the position of the second trigger 64. Information about its lane position, speed, etc., can be constantly sent or can be sent only when the vehicle reaches pre-established trigger positions”. Second and third vehicle 66 and 67 are further detected and analyzed in lanes 2 and 3. 
As per claim 6, Mimeault teaches detecting edges between the most recent target line and a prior target line (e.g., lines 56 and 57) see for example fig. 12; fig. 6 depicts two trigger lines 63 and 64. Bulan also teaches similar limitation see for example lines 445 and 446 in fig. 14 and [114].
As per claim 11, Bulan teaches capturing the series of images of the target scene by an imaging device, wherein the imaging device comprises a thermal camera see for example [0099].
As per claim 13, and in light of the rejections (supra), Bulan teaches the at least one monitored zone is a plurality of monitored zone (vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones) see for example [0080- 84] and fig. 14; Bulan implicitly (and not explicitly) teaches the target line extends substantially across zones and is oriented transversely to a direction of travel of objects through the zones (i.e.,  detecting vehicles as they cross a merge point and, based on their appearance, classifying the detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration and a video acquisition module including at least one video camera that acquires video of the drive-thru of interest; a vehicle detection module that detects vehicles as they traverse the merge point via e.g., motion or foreground detection; a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area) see for example the abstract and [056- 57 and 102]; 
said analyzing the first spatio-temporal image comprises identifying the moving objects associated with each of the monitored zones; and said classifying each said moving object comprises classifying each said moving object as associated with the respective zone (i.e., detect vehicles at the order point and track their location across times (corresponding to spatio- temporal/ or time and space/ location), and based on the temporal sequence of vehicle locations, make a determination as to which vehicle crosses the merge point first followed by classification) see for example [056]; [057, 74 and 109] disclose ”…classification of detected vehicles as coming from the inner or outer lane associated with the side-by-side drive-thru configuration”; [0080- 84] disclose training of one classifier for each merging lane and a single multi-class classifier trained to discriminate between images of vehicles coming from each of the merging lanes (corresponding to a plurality of monitored zones).
Behrens explicitly teaches the target line extends substantially across zones and is oriented transversely to a direction of travel of objects through the zones (i.e., FIG. 1, the distances e1, e2 and e3 are shown as an example for the vehicles A1, A2 and A3, respectively, can be linked with a perpendicular distance, in this case with a1, a2 and a3, respectively, from a stop line 2, and a measured vehicle, e.g., vehicle A1 which, as it is passing, is responsible for the point of impingement P1, in fact crosses the stop line 2, not only its distance e1 but also its speed v1 is derived from the radar signals and linked with the point of impingement P1 and predict from the distance a1 and the speed 
As per claim 17, Bulan teaches a memory configured to store object tracking information associated with each zone (i.e., memory 214 and a vehicle tracking module that tracks detected vehicles until they leave the monitored merge-point area, and a classifier module that determines whether the detected vehicles are coming from the inner or outer drive-thru lane) see for example [0057 and 95].
As per claim 18, Bulan teaches identifying a vehicle type and associated with objects traveling through a monitored zone (i.e., image-based features to allow differentiation between the vehicle appearances associated with the inner and outer lanes and traverse thereof) see for example [0069] and figures 10 and 14. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combinations of Bulan, Behrens, Mimeault further in view of Malinovskiy et al (US PAP 2011/ 0170744), “Malinovskiy” (IDS).
As per claims 19 and 20 and in light of the rejections, the combined Bulan, Behrens, Mimeault does not explicitly teach count identified vehicle types passing through/ cross each zone/ target line. 
However, Malinovskiy teaches count identified vehicle types passing through/ cross each zone/ target line (i.e., count strands/ objects) see for example [0017].
.
Allowable Subject Matter
Claim 7- 8 and 15- 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1- 11 and 13- 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Initially and with reference to applicant’s arguments with respect to the 35 USC 112 (b) rejections examiner would note that as per MPEP 706. 07(a) the new ground of rejection was necessitated by applicant’s amendments of the claims. 

In response examiner fails to see the exemplified recitation of claim 4 as being incorporated into claim 1. The counting of the moving vehicles on a roadway, however, is noticed as being recited in claim 19. Accordingly further clarification of the amendment(s) is requested as this is an unclear claim amendment. 
2) Applicant argues “In order to track the vehicles, Bulan's system extracts features from each vehicle to identify the vehicle (paragraph 0095), and the Examiner states (OA page 4) that Bulan's vehicle feature extraction corresponds to "extracting ... a target line" of claim 1. But this is incorrect because the vehicle features do not meet the target line description of claim 1; note for example claim 1 reciting "the objects crossing the target line and then moving away from the target line" - the vehicles do not cross the vehicle features nor move away from the vehicle features” and “Inconsistently, the OA states at page 5, first paragraph, that the target line of claim 1 corresponds to Bulan's lines 445 and 446 in Fig. 14. This is inconsistent with OA page 4 stating that "extracting ... a target line" of claim 1 corresponds to extraction of vehicle features, because lines 445 and 446 are not vehicle features. Further, Bulan does not extract the line 445 or 446 from the images. Lines 445, 446 merely mark the minimal field of view of Bulan's camera (Bulan, paragraph 0102”. Remarks at 9.
It is noted that Paragraph [0056] of the PAP for the current application discloses “It will be appreciated that the zones 320 and target line 330 represent locations on the image 300 that correspond to areas in the field of view, and are indicated on the image pixel values corresponding to the target line are extracted.  For example, the line of pixels may represent full color pixels of the captured image, a gray scale representation of each pixel (i.e., a gray feature vector of a color image) or other image attributes”.
As per disclosure in the current application (as noted supra) “…pixel values corresponding to the target line are extracted.  For example, the line of pixels may represent full color pixels of the captured image, a gray scale representation of each pixel (i.e., a gray feature vector of a color image) or other image attributes”. This is clearly taught in Bulan and duly noted in the interpretation of the record supra. 
Here paragraph [0090] of Bulan discloses “The system acquires video data from at least one image source monitoring a region of interest ("queue area")…Mainly, the approach used for making this determination includes computing a descriptor or value, such as an attribute, a distance from other subjects, a set of features, and/or a number of tracked features in the region, etc., describing the appearance of a candidate subject and comparing the descriptor/value to thresholds or corresponding descriptors of other vehicles currently being tracked”. [104] of Bulan further discloses “Example descriptors that can be extracted for the region-based tracking algorithms include attributes such as color histograms and/or histograms of oriented gradients, etc., and the distance of the detected motion region to each currently tracked subject.  Mainly, these tracking algorithms consider the entire subject as a region.  An example of a point tracker can includes KLT tracking.  Example descriptors that can be extracted edges, corners, and interest points of the candidate subject (foreground object)”. As per disclosure supra it is ample clear that a descriptor or value is extracted which includes attributes such as color histograms and/or histograms of oriented gradients, etc. and the tracking is based on the edges, corners, and interest points (corresponding to the target line) of the candidate subject of the moving foreground subject from the acquired video data. 
Accordingly Bulan clearly teaches “extracting, from each of the images, a target line of image values, the target line corresponding to the at least one monitored zone” (supra). 
The secondary prior art of the record “Milonvoskiy” further teaches similar limitation (i.e., the detection system detects objects in the video data based on intersections of lines detected within the spatio-temporal map.  To detect lines within a spatio-temporal map, the detection system may apply an edge detection technique (e.g., the Canny edge detection algorithm, the Sobel operator, or the Robert's Cross operator) in combination with a feature extraction technique (e.g., the Hough line transform) to the spatio-temporal map.  Each detected line (corresponding to a target line which is extracted) is referred to as a "strand line." As discussed in further detail below, a "strand" is a group of strand lines that are presumed to correspond to one object.  By way of example, FIG. 3 illustrates strands 321, 322, and 323.  Conceptually, a strand represents a portion of an object as that portion passes through the scan line associated with the spatio-temporal map”.
vehicle feature, examiner would respectfully request further clarification as no “feature” appears as recited. 
It is noted that new rejections of the record are made under 35 USC 103.
3) Applicant argues “Malinovskiy also does not teach the target line extraction of claim 1. Malinovskiy's "vehicle detection and tracking" system (Title) captures "pixel data corresponding to scan line 311" (Fig 3 and paragraph 0024), but scan line 311 is not a "target line" of claim 1 because scan line 311 extends along a traffic lane, not "transversely to a monitored direction of travel" as recited in claim 1. Further, claim 20 also depends from claims 4 and 5, reciting the following feature pertaining to multiple traffic lanes and not shown in Malinovskiy: ... the target line extends across the traffic lanes and spans a width of the traffic lanes” and “Malinovskiy's scan line 311 does not extend across multiple traffic lanes nor spans a width of multiple traffic lanes as recited in claim 5 from which claim 20 depends “. Remarks at 10.
In response examiner fails to see target line extraction and or equivalents thereof as recited. Instead “extracting…a target line of image values” is noticed as being claimed.
As per rejection of the record supra Mainovskiy discloses a scan line may span only a portion of the height or width of a video frame or detection zone) see for example [0024] and fig.3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2006/ 0269104 discloses a traffic violation or event detection, recording and processing system and method is disclosed which includes at least one camera (20 and 30) for monitoring a region under surveillance (31 and 33); means for supplying independently sourced and verifiable time, date and location of a violation; a storing means (54) for storing continuous images taken by the camera; a non-intrusive violation detection means for detecting vehicle presence and movement and for providing an indication of a violation; and processing means for identifying images stored in the storage means and which relate to a violation detected by the violation detection means so that images associated with a violation are identifiable and can be processed to provide evidence of the violation and also identify the vehicle associated with the violation. [0200] discloses “The images captured by the cameras can also be analysed to enable vehicles to be classified.  That is, by image analysis, the type of vehicle, ie.  car, truck, motorcycle, etc., can be determined to provide some statistics on the nature of the vehicles which are using that particular part of the roadway.  Furthermore, the preferred embodiment of the invention may also be able to determine a particular traffic light sequence which may allow vehicles to travel through the intersection, such as turning arrows, flashing red or amber lights indicating that a vehicle should approach the intersection with caution but may cross the intersection during the period of the flashing lights, so that those traffic signals do not prompt a violation to be recorded”. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov